DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 12-13, the applicant recites “a valve body spill port  in fluid communication with the first annulus via the cover perforation”.  However, the specification discloses first annulus is between the valve body and the perforated cover and the drawings show the valve body sport is in direct fluid communication with the first annulus.  It is unclear how the valve body spill port can be in fluid communication with the first annulus via the cover perforation.
Claim 1 recites the limitation "the cover perforation" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim as the applicant has not previously recited a particular perforation so it is unclear which perforation the applicant is referring to with “the cover perforation”.
In claim 4, lines 13-15  the phrase “wherein during a reservoir production operation, fluid is surfaced via the production flowpath when the valve shuttle blocks a valve spill port and when a shuttle through hole is not blocked;”  appears to just repeat the previous phrase in lines 10-12 of claim 4.  Clarification or amendment is required 
In claim 5, line 2; claim 9, lines 13 and 20-21; and claim 10, line 2, the applicant recites the term “it”. In claim 9, line 7, the applicant also recites “its”. The term “it” and “its” are non- descriptive terms and are not considered proper language.  The terms “it and “its” should be changed to the structure that they represent.
Claims 2-3 depend from claim 1 and are likewise indefinite
Claims 6-8 depend from claim 4 and are likewise indefinite.
Claims 11 depends from claim 10 and is likewise indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11085436. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claim 1 of U.S. Patent No. 11085436. Thus, the claim limitations although broader  are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1,4 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Vinzant et al. 4461353.
Referring to claim 1, as best understood by the examiner,  Vinzant discloses a production string comprising: production tubing (14), casing (12), and a flow router for insertion in the casing; the flow router including a retrievable assembly (19) removably inserted in a perforated cover ( section of tubing around ports 29 and 30), the retrievable assembly including a valve body (19), a valve shuttle (47), and a spring (50) that biases the shuttle; a perforated cover inlet ( see fig. 2c, inlet in element 83) for receiving a pumped flow and a perforated cover exit ( see figs 2, around at top leading our from element 20) for forwarding the pumped flow to production tubing; the valve shuttle within the valve body and the valve body inserted in the perforated cover; a first annulus (at 26)  between the retrievable assembly (19) and the perforated cover ( section of tubing  14, near port 29 and ports 30) and a second annulus (31) between the perforated cover and the casing; a valve body spill port (32) in fluid communication with the first annulus and the first annulus in fluid communication with the second annulus via the perforations (29,30) in the cover; the valve for passing an axial flow when (i) the shuttle blocks the spill port (32) and (ii) a shuttle through hole is not blocked (see fig. 1 and  col. 5, lines 57-65, when valve is open and port 32 is blocked fluid goes through tubing to surface); and, the valve for blocking an axial flow when (i) the shuttle through hole is blocked and (ii) the shuttle does not block the spill port ( see col. 6, lines 11-42, valve 24 is closed and sleeve 47 is lifted so port 32 is not block and fluid flows from port 32 to port 29 and out to annulus 31 for recirculation); wherein the retrievable assembly (19) is retrievable to and removable from an open end of the production string.
Referring to claim 4, Vinzant discloses a method of protecting a pump in a downhole production string, the pump (17) taking suction from a reservoir, the method comprising the steps of: locating a flow router (19) in the production string between the pump and a tubing string, the flow router including an assembly  (19) removable from a perforated cover (section of tubing 14 near ports 30 and 29), the removable assembly including a bypass valve (25); providing a reservoir production flowpath through the pump, the flow router and the tubing string ( as shown in figure 1); providing a reservoir return flowpath through an annulus encircling the production flowpath (see col. 3, lines 18-23); wherein during a reservoir production operation, surfacing fluid via the production flowpath when a shuttle (50) of the valve blocks a valve spill port (32) and when a shuttle through hole is not blocked col. 5, lines 57-65, when valve is open and port 32 is blocked fluid goes through tubing to surface); wherein during a reservoir replenishment operation for protecting the pump, fluid is returned to the reservoir via the return flowpath when the shuttle does not block the valve spill port and when the shuttle through hole is blocked (see col. 6, lines 11-42, valve 24 is closed and sleeve 47 is lifted so port 32 is not block and fluid flows from port 32 to port 29 and out to annulus 31 for recirculation); wherein during a removable assembly recovery operation, the removable assembly is recovered from an open end of the production tubing ( valve 19 is retrievable); and, wherein during a removable assembly installation operation, the removable assembly is installed in the perforated cover ( valve 19 is installed in section of tubing 14 near ports 29 and 30).
Referring to claim 9, Vinzant discloses a retrievable assembly method for producing an oil well comprising the steps of: lining the well (11) with a casing (12); assembling a tubing string (14) including an in-line perforated valve cover (see fig. 1, section around ports 30 and 29) and an end-of-line pump (17); lowering the tubing string into the casing; when the pump reaches its intended location with respect to a reservoir, fixing the tubing string in place (see col. 4, lines 54-59, tubing string with pump is lowered into well and packer is set in place) ; providing a retrievable valve assembly (19) including a bypass valve (25) with a valve body enclosing a spring biased shuttle  (47); suspending the retrievable valve assembly from a wireline; lowering the retrievable valve assembly into the tubing using the wireline until it is seated and locked in the valve cover (see col. 4, lines 59-62, the valve is lowered on wireline from surface until locking mandrel is in a nipple); recovering the wireline ( wireline would be recovered to operate pump and valves); operating the pump and beginning to surface fluid from the reservoir (see col. 6, lines 1-6); shutting the pump down (when ready to retrieve valve); lowering the wireline and coupling the wireline to the retrievable valve assembly; with the wireline, pulling the retrievable valve assembly toward the surface with sufficient force to release locks holding it in the cover; and, spooling the wireline and raising the retrievable valve assembly until it is recovered from the tubing ( see col. 1, lines 63-65, it is untended that the valve is to be retrieved, therefore, wireline would be lowered and connected to locking mandrel to release locking mandrel and respooled to raise to surface) where the valve  (19) is mechanically operated and valve operation is autonomous (see fig. 6, lines 11-15, operation can operate automatically). 
Referring to claim 10, Vinzant discloses the spring (50) biases the shuttle (47) such that it tends to close a spill port (52).
Referring to claim 11, Vinzant discloses a spring end ( at 50) is near a perforated cover inlet ( at 30). 

Allowable Subject Matter
Claims 2-3 and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672